                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


BRANDON L. MOE, individually and                   CV 19-23-BMM-KLD
on behalf of all individuals of the class
similarly situated,
                                                   ORDER
                    Plaintiffs,

vs.

GEICO INDEMNITY CO., and JOHN
DOES I-XX,

                    Defendant.

      Defendant moves for the admission of Courtney Henson to practice before

this Court in this case with Ian McIntosh and Mac Morris to act as local counsel.

Defendant requests Ms. Henson practice in this case in substitution for Ms. Pugel.

Ms. Henson’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Courtney Henson pro hac vice is GRANTED on the condition that Ms. Henson

shall do her own work. This means that Ms. Henson must do her own writing, sign

her own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Ms. Henson may move for the
admission pro hac vice of one (1) associate of her firm. Such associate, if duly

admitted, shall be authorized to participate in this case on the same terms and

conditions as Ms. Henson.

      IT IS FURTHER ORDERED that Ms. Henson shall be substituted as

counsel of record for Defendant in place of Ms. Pugel and Ms. Pugel will no longer

serve as counsel of record for Defendant.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Henson, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

DATED this 18th day of October, 2019.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
